                                           Case 5:16-cv-06089-BLF Document 83 Filed 01/07/19 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     AMELIA MARQUEZ, et al.,                           Case No. 16-cv-06089-BLF
                                   8                    Plaintiffs,
                                                                                           ORDER REQUESTING
                                   9             v.                                        SUPPLEMENTAL DOCUMENTS
                                  10     NLP JANITORIAL, INC., et al.,                     [Re: ECF 78, 79]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On November 12, 2018, Plaintiffs submitted an amended motion for default judgment in

                                  14   this case, which, among other things, corrected several calculations of requested damages. See

                                  15   ECF 79. The Court is still concerned that the damages calculations for minimum wage and

                                  16   overtime may be incorrect. Specifically, the “total wages paid” for each pay period in column 8 in

                                  17   Exhibits 1 and 2 to the Rice Declaration (ECF 79-2, 79-3) do not appear to mirror the weekly rates

                                  18   described in each of the Plaintiffs’ declarations. For example, Plaintiff Reyes describes being paid

                                  19   a fixed fee of $360.60 (Reyes Decl. ¶ 7, ECF 79-21), but column 8 in Exhibit 2 lists his total

                                  20   wages paid per week as $376.62. Similarly, Plaintiff Marquez avers she was paid $369.08 per

                                  21   week from July 25, 2012 through March 2, 2013, but column 8 in Exhibit 2 lists her weekly total

                                  22   wages earned as $376.62 from the August 4, 2012 pay period through the February 2, 2013 pay

                                  23   period. These two examples are non-exhaustive. All other calculations in the exhibits besides

                                  24   total wages owed (column 9) appear to be correct. Plaintiffs are thus ORDERED to provide

                                  25   amended exhibits 1 and 2 to the Rice Declaration fixing these issues, along with a new declaration

                                  26   describing generally what changes, if any were made to the exhibits. If Plaintiffs believe the

                                  27   current exhibits are correct, they are directed to inform the Court how they determined that the

                                  28   weekly rates should vary from those contained in the declarations.
                                          Case 5:16-cv-06089-BLF Document 83 Filed 01/07/19 Page 2 of 2




                                   1          Plaintiffs are also ORDERED to provide the Court with a simple chart demonstrating how

                                   2   they calculated pre-judgment interest, making note if the calculated amounts differ from the

                                   3   pending motion based on any changes made to exhibits 1 and 2.

                                   4          Finally, Plaintiffs are to provide, once again, a simple list of their final requested damages

                                   5   for each category of damages, as is currently included on pages 47–49 of their memorandum in

                                   6   support of their motion for default judgment.

                                   7          The amended exhibits, declaration in support thereof, calculations of pre-judgment interest,

                                   8   and amended request for damages by category are due on or before January 21, 2019.

                                   9   Defendants will have until January 28, 2019 to respond. Should these documents calculate

                                  10   damages in amounts different than those included in the pending motion for default judgment, the

                                  11   Court will consider the motion amended to incorporate the newly requested amounts.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: January 7, 2019

                                  15                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
